273 S.W.3d 583 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Gary BORDEN, Defendant/Appellant.
No. ED 90667.
Missouri Court of Appeals, Eastern District, Division Four.
January 20, 2009.
James Martin, St. Louis, MO, for Appellant.
Christine Coleman, Clayton, MO, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Gary Borden appeals his conviction after a bench trial on a charge of illegal possession of wildlife (§ 252.040 RSMo, 3 CSR 10-4.136). We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their *584 use only, setting forth the reasons for this order. We affirm the trial court's judgment pursuant to Rule 30.25(b).